Name: 2014/669/EU: Council Decision of 23 June 2014 on the signing, on behalf of the European Union, of the Association Agreement between the EuropeanÃ Union and the European Atomic Energy Community and their Member States, of the oneÃ part, and Ukraine, of the other part, as regards the provisions relating to the treatment of third-country nationals legally employed as workers in the territory of the other party
 Type: Decision
 Subject Matter: European construction;  Europe;  labour market;  rights and freedoms;  international affairs;  organisation of work and working conditions
 Date Published: 2014-09-20

 20.9.2014 EN Official Journal of the European Union L 278/6 COUNCIL DECISION of 23 June 2014 on the signing, on behalf of the European Union, of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part, as regards the provisions relating to the treatment of third-country nationals legally employed as workers in the territory of the other party (2014/669/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 79(2)(b), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 22 January 2007, the Council authorised the Commission to open negotiations with Ukraine for the conclusion of a new agreement between the Union and Ukraine to replace the Partnership and Cooperation Agreement (1). (2) Taking account of the close historical relationship and progressively closer links between the Parties as well as their desire to strengthen and widen relations in an ambitious and innovative way, the negotiations on the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part (hereinafter referred to as the Agreement) were successfully concluded by the initialling of the Agreement in 2012. (3) Following the signing of the Preamble, Article 1, and Titles I, II and VII of the Agreement at the Summit between the Union and its Member States, of the one part, and Ukraine of the other part, held in Brussels on 21 March 2014, the remaining parts of the Agreement should be signed on behalf of the Union. (4) This Decision concerns only Article 17 of the Agreement, which contains specific obligations relating to the treatment of third-country nationals legally employed as workers in the territory of the other Party and which falls within the scope of Title V of Part Three of the Treaty on the Functioning of the European Union. The aim and content of those provisions is distinct from and independent of the aim and content of the other provisions of the Agreement to establish an association between the Parties. A separate decision relating to the other provisions of the Agreement to the extent that they had not yet been signed on 21 March 2014, will be adopted in parallel with this Decision. (5) In accordance with Articles 1 and 2 of Protocol 21 on the position of the United Kingdom and Ireland in respect of the Area of Freedom, Security and Justice, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, those Member States are not taking part in the adoption of this Decision and are not bound by it or subject to its application. (6) In accordance with Articles 1 and 2 of Protocol 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark is not taking part in the adoption of this Decision and is not bound by it or subject to its application. (7) The Agreement should not be construed as conferring rights or imposing obligations which can be directly invoked before Union or Member State courts and tribunals, HAS ADOPTED THIS DECISION: Article 1 1. The signing, on behalf of the Union, of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part (hereinafter referred to as the Agreement), as regards Article 17 thereof, is hereby authorised, subject to the conclusion of the said Agreement and in accordance with the Final Act. 2. The text of the Agreement is attached to Council Decision 2014/295/EU of 17 March 2014 on the signing, on behalf of the European Union, and provisional application of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part, as regards the Preamble, Article 1, and Titles I, II and VII thereof (2). The Final Act is attached to Council Decision 2014/668/EU of 23 June 2014 on the signing, on behalf of the European Union, and provisional application of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part, as regards Title III (with the exception of the provisions relating to the treatment of third-country nationals legally employed as workers in the territory of the other Party) and Titles IV, V, VI and VII thereof, as well as the related Annexes and Protocols (3), adopted in parallel with this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 3 The Agreement shall not be construed as conferring rights or imposing obligations which can be directly invoked before Union or Member State courts or tribunals. Article 4 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 23 June 2014. For the Council The President C. ASHTON (1) Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and Ukraine, of the other part (OJ L 49, 19.2.1998, p. 3). (2) OJ L 161, 29.5.2014, p. 1. (3) See page 1 of this Official Journal.